Citation Nr: 1015183	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  08-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a generalized 
anxiety disorder.  


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1962 to July 
1965. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
dated in November 2006 and July 2008.  In its November 2006 
decision, the RO denied the Veteran's claim for service 
connection for bilateral hearing loss, and in its July 2008 
decision, the RO denied service connection for a generalized 
anxiety disorder.  

In regard to the Veteran's bilateral hearing loss claim, the 
Board notes that, following the November 2006 denial of 
service connection, in rating decisions dated in May 2008 and 
July 2008, the RO characterized the issue on appeal as 
whether new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  However, the Board points out that 
because the Veteran submitted a timely notice of disagreement 
to the November 2006 denial of service connection for 
bilateral hearing loss in April 2007 (i.e., within one year 
of notice of the determination), the November 2006 rating 
decision did not become final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  Accordingly, the 
submission of new and material evidence is not required for 
the Board to address the merits of the claim, and the issues 
are as stated on the cover page.

The issue of entitlement to service connection for a 
generalized anxiety disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
bilateral hearing loss was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.
CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated in September 2006 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b) as stated above.  In light of the denial 
of the Veteran's claim for service connection, no disability 
rating or effective date can be assigned, so there can be no 
possibility of prejudice to the Veteran under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA, and private treatment records, and 
provided him with a VA examination.  The duty to assist has 
therefore been satisfied and there is no reasonable 
possibility that any further assistance to the Veteran by VA 
would be capable of substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Service Connection

The Veteran contends that his bilateral hearing loss, which 
was first diagnosed in October 2006, was caused by noise 
exposure during service.  Specifically, he has reported in-
service noise exposure to weapon fire on a daily basis during 
training exercises, as well as exposure to noise from 
explosions from working around demolition.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Under VA regulations, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The threshold for normal hearing is 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet.App. 155 (1993).

Certain chronic disabilities, including sensorineural hearing 
loss, may be presumed to have been incurred in service if 
they become manifest to a degree of 10 percent or more within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  However, as discussed 
below, because there is no competent evidence showing that 
the Veteran's hearing loss was manifest to a degree of 10 
percent or more during the first year following separation 
from service, service connection on a presumptive basis is 
not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are devoid of 
evidence of treatment for, or complaints of, hearing loss.  
Moreover, on his May 1965 report of medical history, the 
Veteran specifically denied having any ear, nose, or throat 
trouble, and his May 1965 separation audiological examination 
revealed hearing within normal limits.  See Hensley v. Brown, 
5 Vet.App. 155 (1993).  In this regard, the Board notes that 
the results of his May 1965 separation examination are as 
follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Post-service, during a provisional outpatient consultation in 
August 2006, a VA doctor noted that an examination of the 
Veteran's ears was negative for hearing loss, tinnitus, 
discharge, or pain.  However, the Board notes that the 
Veteran has since reported that the August 2006 doctor never 
questioned him about his hearing.  See April 2007 Notice of 
Disagreement.  

In October 2006, the Veteran was afforded a VA audiological 
examination.  The Veteran reported that he was uncertain if 
he had hearing loss, although he did report having difficulty 
hearing in crowds.  The Veteran also reported that he was 
exposed to unprotected artillery noise in service, including 
noise from 8-inch guns that were used for demolition, and had 
post-service unprotected noise exposure to factory noise as a 
salesman for 30 years, construction noise for six months, and 
farming noise for 8 years, as well as occasional noise 
exposure from power tools, including lawn mowers and snow 
blowers.  

The results of the October 2006 audiological testing reveal 
hearing loss in accordance with VA standards.  See 38 C.F.R. 
§ 3.385.  Based on these results, the examiner diagnosed the 
Veteran with normal to moderately-severe sensorineural 
hearing loss in the right ear, and normal to mild 
sensorineural hearing loss in the left ear.  The examiner 
also provided the opinion that the Veteran's hearing loss was 
not the result of noise exposure during service.  In doing 
so, the examiner noted that the Veteran had normal hearing at 
discharge from service and had extensive noise exposure as a 
civilian following separation from service.  

Subsequently, in May 2008, the Veteran underwent private 
audiological testing at the Accurate Hearing Center.  A graph 
of the May 2008 audiogram has been associated the claims 
file, but may not be interpreted by the Board.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  Significantly, however, the doctor that 
conducted the May 2008 audiological testing did not provide 
an opinion as to the etiology of the Veteran's hearing loss.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the Veteran's 
hearing loss is not related to service or to an incident of 
service origin, including in-service noise exposure.  
Although the Veteran contends that noise trauma during 
service caused his bilateral hearing loss, he has submitted 
no competent medical evidence or opinion to corroborate this 
contention.  See 38 C.F.R. § 3.159(a)(1) (defining competent 
medical evidence).  In this regard, the Board notes that the 
Veteran is competent to report the symptoms of hearing loss, 
see Layno v. Brown, 6 Vet. App. 465 (1994) (defining 
competent testimony as that which the witness has actually 
observed and is within the realm of his personal knowledge 
through use of his senses); however, his statements regarding 
the etiology of this condition are merely speculation as to a 
possible cause as he is not medically qualified to prove a 
matter requiring medical expertise, such as an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  As such, the Veteran's opinion is insufficient 
to provide the requisite nexus between his bilateral hearing 
loss and his time in service.  

Further, the Veteran has not reported having a continuity of 
symptomatology since service, but rather, as recently as his 
October 2006 VA examination, has reported being uncertain as 
to whether he had hearing loss at all.  Moreover, the lengthy 
period of over 40 years without treatment for hearing loss is 
evidence that there has not been a continuity of 
symptomatology, which weighs heavily against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

As such, while the Board acknowledges that the Veteran was 
likely exposed to noise trauma during service, there is 
simply no competent medical evidence of record showing a 
nexus between the in-service noise exposure and his currently 
diagnosed bilateral hearing loss.  Rather, the October 2006 
VA examiner specifically found that his hearing loss was not 
related to any in-service noise exposure and provided a 
rationale for this opinion.  The Board also acknowledges the 
Veteran's contention that the August 2006 VA doctor did not 
question him about his hearing before noting that no hearing 
loss was present.  However, the Board points out that the 
October 2006 VA examiner placed no weight on the August 2006 
treatment record in rendering his opinion that the Veteran's 
hearing loss was not related to service, but instead based 
this opinion on the fact that the Veteran had normal hearing 
at the time of separation from service and had substantial 
post-service noise exposure as a civilian.  

Accordingly, the Board finds that the preponderance of the 
evidence shows that the Veteran's bilateral hearing loss is 
not related to service or to an incident of service origin, 
including in-service noise exposure.  The evidence in this 
case is not so evenly balanced so as to allow for application 
of the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107.  Therefore, the 
Veteran's claim for service connection for bilateral hearing 
loss is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that service connection is warranted for 
his currently diagnosed generalized anxiety disorder.  
Specifically, he has reported that he began having panic 
attacks within six months of separation from service, and has 
continued to have anxiety and panic attacks since.  See May 
2008 Statement in Support of Claim.  

The Veteran's service treatment records reveal no treatment 
for, or complaints of, an anxiety disorder during service.  
Additionally, at his May 1965 separation examination, he was 
noted to be psychiatrically normal and denied having nervous 
trouble of any kind.  

Post-service, the Veteran began VA treatment in August 2006, 
when he reported having anxiety and indicated that he was 
currently taking Xanax for his symptomatology.  The doctor 
diagnosed him with anxiety with a reported history of panic 
attacks, and referred him to the Mental Health Clinic.  

During a psychiatry consultation in August 2007, the Veteran 
reported that he had suffered from anxiety and panic attacks 
since returning from military service.  He also reported that 
he sought treatment for anxiety 15 years earlier, and had 
been prescribed Alprazolam for his extreme anxiety by his 
family doctor, Dr. Shelver, in New London, Minnesota.  The VA 
doctor noted the Veteran's report that anxiety and worry had 
been generally high for many years on an almost constant 
basis.  The Veteran also indicated that he had experienced 
some stress during service, including seeing one of his 
friends killed when a tank engine fell on him, and being in a 
helicopter that dropped 500 feet.  Based on his examination, 
the doctor diagnosed the Veteran with a generalized anxiety 
disorder.  Subsequent VA treatment records indicate that the 
Veteran has since continued treatment for his generalized 
anxiety disorder, and that, in May 2008, was also diagnosed 
with a panic disorder.  

Because the Veteran has been diagnosed with a generalized 
anxiety disorder and a panic disorder, and has reported 
experiencing a continuity of anxiety symptomatology since 
separation from service, the Board finds that an examination 
is necessary to determine whether the Veteran's current 
generalized anxiety disorder and/or panic disorder were 
caused by, or are the result of, military service.   See 38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As this case is being remanded for the 
foregoing reason, all relevant private and VA treatment 
records should also be obtained on remand.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The Veteran's treatment records 
from Dr. Shelver and the psychiatrist that treated him about 
15 years ago should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records for a 
generalized anxiety disorder and/or panic 
disorder from the St. Cloud, Minnesota, VA 
Medical Center, dated from May 2008 to 
present.

2.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
private health care providers who have 
treated his anxiety and panic 
symptomatology.  The Board is particularly 
interested in records from psychiatric 
treatment in approximately 1992, as well 
as any treatment records regarding an 
anxiety disorder from his family doctor, 
Dr. Shelver, in New London, Minnesota.  
Following the receipt of any necessary 
authorizations from the Veteran, attempt 
to obtain any medical records identified 
by the Veteran.  

3.  Once the foregoing development has 
been undertaken, schedule the Veteran for 
a VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis of any 
psychiatric disorders found to be present, 
i.e., generalized anxiety disorder, panic 
disorder, etc.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current psychiatric disorder found to 
be present had its onset during active 
service or is related to any in-service 
disease, event, or injury.  In doing so, 
the examiner should acknowledge and 
discuss the Veteran's reports of a 
continuity of anxiety symptomatology since 
separation from service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.   Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


